IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


BOARD OF DIRECTORS OF THE        : No. 413 EAL 2014
PHILADELPHIA MASJID,             :
INCORPORATED., RAFIQ KALAM       : Petition for Allowance of Appeal from the
ID-DIN, AND THE PHILADELPHIA     : Order of the Commonwealth Court
MASJID, INCORPORATED.,           :
                                 :
                Petitioners      :
                                 :
                                 :
            v.                   :
                                 :
                                 :
GREGORY JONES, AKA SEFULLAH      :
MUHAMMAD, STANLEY INGRAM, AKA :
SALAAM MUSHIN, ISHAQ SAMAI, WALI :
BILAL, AKA HARRY MIMS, KHALILAH  :
AZIZ, AKA DONALD ABNEY, RODNEY :
DUNN, SHAKRI BEYAH, BENJAMIN     :
SULUKI, GILFORD HART,            :
                                 :
                Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 30th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.